Citation Nr: 0415435	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than February 
25, 1998, for a compensable evaluation for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than March 10, 
1976, for a compensable evaluation for tinnitus.

REPRESENTATION

Appellant represented by:  Pennsylvania Dept of Military and 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A copy of the hearing transcript is associated with 
the veteran's claims file.


FINDINGS OF FACT

1.  In September 1999, the RO granted service connection for 
bilateral hearing loss and established a 20 percent 
disability rating effective February 25, 1998, one year 
before the date it had received the veteran's claim.  The RO 
also granted service connection for tinnitus, rated it 
noncompensable effective February 25, 1998, and assigned a 10 
percent rating effective June 10, 1999.

2.  In December 1999, the veteran raised a claim of clear and 
unmistakable error, contending that he should be service 
connected for bilateral hearing loss and tinnitus from 
December 1946.

3.  In October 2000, the RO found clear and unmistakable 
error in its December 1946 decision, established service 
connection for hearing loss with tinnitus effective December 
4, 1946, and rated it as noncompensable.

4.  In August 2003, the RO increased the rating for the 
veteran's bilateral hearing loss to 20 percent, effective 
February 25, 1998, and granted a 10 percent rating for 
tinnitus, effective February 25, 1998.

5.  In December 2003, the RO awarded an earlier effective 
date of March 10, 1976, for the veteran's grant of the 10 
percent disability rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 25, 
1998, for a compensable evaluation for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400(o), 
3.400(p) (2003).

2.  The criteria for an effective date prior to March 10, 
1976, for a compensable evaluation for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400(o), 
3.400(p) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When examined upon entry into service in February 1942, the 
veteran's hearing was 20/20 bilaterally.  When examined upon 
discharge in June 1945, the veteran's hearing was 15/15 on 
the whispered voice test.  The separation examination report 
also indicates that the veteran had no neurological 
diagnoses, and notes five attacks of malaria during his 
service.  At the time of the examination, a malaria smear was 
performed and no malarial parasites were seen.

In October 1945, the RO service connected the veteran for 
malaria and rated it as noncompensable.  In November 1945, 
the veteran's disability rating for malaria was increased to 
10 percent.  In January 1948, it was reduced to 0 percent.

Post-service, VA and non-VA medical records and examinations 
are associated with the claims file.

In December 1946, the veteran underwent VA examination.  The 
veteran's auditory canals were normal with no discharge from 
the external canal or the middle ear.  He had no 
mastoidectomy scar.  His membrane tympani were both 
retracted.  Both were also cloudy and opaque around the 
periphery, suggesting early otosclerosis.  Ordinary 
conversation was heard in both ears at 20 feet.  The 
whispered voice test was 8/20 in the left ear and 3/20 in the 
right ear.  The diagnosis was impairment of hearing, with 
tinnitus and early sclerosis with bilateral retraction.

In a March 1960 written statement, L.T.Z., M.D., indicated 
that the veteran complained of partial hearing loss since his 
treatment for malaria in service.  He opined that the hearing 
loss was apparently due to a quinine therapy overdose.  
Dr. Z. stated that the veteran's hearing had become 
progressively worse in the prior eighteen months and he felt 
that the auditory involvement was sufficient to justify a VA 
examination.

In April 1960, the RO denied service connection for defective 
hearing.

In February 1999, the veteran initiated a claim for service 
connection for hearing loss as both a primary disability and 
as secondary to his service-connected malaria.

In April 1999, the veteran underwent VA examination.  The 75-
year-old veteran's chief complaint was difficulty 
understanding conversational speech.  He reported hazardous 
noise exposure in service and constant tinnitus.  The veteran 
informed the examiner of his quinine treatment after service, 
and denied any post-service occupational or recreational 
noise exposure.


On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
85
105
105
LEFT
20
10
65
90
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 84 in the left ear.  The 
diagnosis was mild to profound sloping sensorineural hearing 
loss in the right ear and moderately-severe to severe 
sensorineural hearing loss beginning at 2000 Hz in the left 
ear.

A separate April 1999 VA examination explored possible ear 
disease.  The veteran complained of bilateral hearing loss 
and tinnitus.  He indicated that he was actively involved 
with artillery fire in the South Pacific during World War II.  
It was intense at times, and after a period of fire he would 
have a temporary hearing loss which would then return to 
normal.  He did not recall being given any sound protection 
while in the military.  He also related his history of 
malaria and treatment to the examiner.

On clinical evaluation, the right auricle was noted to have 
had a resection in the concha for skin cancer, but appeared 
to be free of disease.  The external canal was within normal 
limits, and the tympanic membrane was intact.  The left 
auricle, external canal, and tympanic membrane were all 
within normal limits.  There was no evidence of fluid within 
the middle ear space, and the mastoid was of normal 
configuration.  There was no evidence of active ear disease 
or middle ear infection.  The impression was probable 
bilateral high frequency neurosensory hearing loss secondary 
to acoustic trauma and ototoxic drug ingestion for treatment 
of malaria.

In June 1999, the veteran initiated a claim for service 
connection for tinnitus.

In September 1999 the RO granted service connection for 
bilateral hearing loss, rated as 20 percent disabling, 
effective February 25, 1998, one year prior to the date it 
received the claim.  It also granted service connection for 
tinnitus, rated as noncompensable (0 percent disabling) 
effective February 25, 1998, and rated it 10 percent 
disabling, effective June 10, 1999, the date of a change in 
the applicable regulation pursuant to 64 Fed. Reg. 25,202-210 
(May 11, 1999).

In December 1999, the veteran raised a claim for clear and 
unmistakable error (CUE) with regard to the December 1946 
rating decision which had denied service connection for any 
hearing disorders.

In an October 2000 rating decision, the RO determined that 
the December 1946 rating decision was clearly and 
unmistakably erroneous in failing to establish service 
connection for hearing loss and tinnitus as secondary to 
medication used to treat the veteran's service-connected 
malaria.  The rating decision, therefore, corrected that 
error by establishing service connection for hearing loss 
with tinnitus from December 1946.  The hearing loss was rated 
as noncompensable from December 4, 1946, to February 25, 
1998, when it was awarded a 20 percent disability rating.

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the Philadelphia RO.  The veteran stated that, while in 
service, he was exposed to excessive noise in the form of 
firing rounds of ammunition.  He contended that this kind of 
trauma is concussive trauma.  The veteran claims his tinnitus 
came from this and from the treatment for his malaria.  The 
veteran testified that he experienced hearing problems right 
after separation from the service.  He stated that during 
service, he was given no other ear protection than cotton to 
put in his ears.

In November 2001, the RO received two audiological reports 
concerning the veteran, from April 1981 and November 2001.  
On the audiological evaluation in April 1981, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
N/A
100
LEFT
10
10
35
N/A
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 in the left ear.

On the authorized audiological evaluation in November 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
90
40
115
LEFT
25
25
75
90
90

Speech audiometry revealed speech recognition ability of 40 
percent in the right ear and 76 in the left ear.

In August 2003, the RO awarded a 30 percent disability rating 
for the veteran's bilateral hearing loss effective February 
25, 1998, and a 10 percent disability rating for the 
veteran's tinnitus effective February 25, 1998.

In December 2003, the RO assigned a 10 percent disability 
rating for the veteran's tinnitus effective March 10, 1976, 
based on a change in the disability ratings for that 
particular disorder.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a September 2002 letter, the Board informed the veteran 
what evidence was needed to fully develop his claim, which 
evidence the Board would request and which he was responsible 
for obtaining.  In addition, the veteran was advised, by 
virtue of a detailed August 2003 supplemental statement of 
the case (SSOC), issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim for an earlier effective date 
for bilateral hearing loss and tinnitus.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SSOC issued by the RO 
clarified what evidence would be required to establish an 
earlier effective date for bilateral hearing loss and 
tinnitus.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the August 2003 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  Thus, the date of receipt of a claim for 
an increased disability rating generally becomes the 
effective date for an increased rating only when the increase 
in disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and the 
increased level of disability still continues to the present 
day.  See Harper v. Brown, 10 Vet. App. at 126; VAOPGCPREC 
12-98 at 3.

Moreover, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2003); 38 
C.F.R. § 3.31 (2003).

Here, the Board notes that between December 1946 and the 
recent RO action granting the veteran's claim for service 
connection for bilateral hearing loss and tinnitus effective 
from December 4, 1946, the regulations as to both 
disabilities have changed.  However, the Board must apply the 
old law prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, as to evaluating the veteran's rating as effective 
in December 1946, the Board must apply the disability rating 
criteria in effect at that time.

The Board also notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged-ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

C.  Earlier Effective Date - Bilateral Hearing Loss

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's bilateral hearing loss.  Disability 
ratings are based upon schedular requirements that reflect 
the average impairment of earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

The veteran contends that his bilateral hearing loss should 
have been awarded a compensable rating beginning December 4, 
1946, the effective date of his grant of service connection.  
The veteran's statements regarding the level of disability of 
his service-connected bilateral hearing loss have been duly 
noted by the Board.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
relatively mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

In December 1946, the disability ratings for hearing loss 
were governed by the Schedule for Rating Disabilities, 
Diagnostic Codes (DCs) 6250-6258 (1945 ed.).  Auditory acuity 
was to be determined using an ordinary conversational voice, 
tested at intervals of 1, 2, 5, 10, 15, and 20 feet away from 
the veteran.  Disability ratings for a veteran with an 
absence of air and bone conduction in one ear and various 
levels of hearing in the other ear are governed by DCs 6250-
6253.  Disability ratings for a veteran with bone conduction 
in one ear and various levels of hearing in the other ear are 
governed by DCs 6254-6256.  Disability ratings for a veteran 
with hearing at a distance of one foot in one ear and various 
levels of hearing in the other ear are governed by DCs 6257-
6258.  Disability ratings for a veteran with hearing at 2, 5, 
10 or 15 feet in one ear and various levels of hearing in the 
other ear are governed by DCs 6257-6258.

As stated before, upon separation from service, the veteran 
had normal hearing.  While he scored 8/20 and 3/20 on a 
whispered voice test during his VA examination in December 
1946, ordinary conversation was heard in both ears at 20 
feet.  This is the standard used in the disability ratings in 
December 1946.  The 1945 Edition of the Raing Schedule 
contains no diagnostic codes applicable when a veteran has 
hearing at 20 feet in one or both ears.  Therefore, while his 
whispered voice test scores were less than perfect, the 
veteran was properly rated as noncompensable for bilateral 
hearing loss according to the diagnostic codes in effect in 
December 1946, which, as noted, measure hearing loss based 
upon the ordinary voice test.

No additional medical evidence was received by the RO to 
alter this determination before the veteran received a 
compensable rating in February 1998.  The only piece of 
additional evidence was the March 1960 written statement from 
Dr. Z.  This statement, however, indicated only that Dr. Z. 
believed the veteran to have hearing loss attributable to his 
malaria treatment.  There was no specific information given 
as to the veteran's level of hearing loss that could be 
applied to ratings under the applicable diagnostic codes.

The Board finds that the manifestations of the veteran's 
hearing loss during the time period before February 25, 1998, 
include perfect scores on the ordinary voice test.  This 
medical evidence is contemplated by the noncompensable rating 
which the veteran was assigned from December 4, 1946, to 
February 25, 1998, for hearing loss.  The Board further finds 
that the evidence preponderates against a finding of a 
compensable rating for hearing loss before February 25, 1998.  
To the contrary, all the medical evidence received before 
February 25, 1998, fully supports a noncompensable rating for 
the veteran's hearing loss.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an effective date earlier 
than February 25, 1998, for a compensable disability rating 
for bilateral hearing loss, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert, supra.

D.  Earlier Effective Date - Tinnitus

The veteran contends that his tinnitus should be compensably 
rated effective December 4, 1946, when it was service 
connected (retroactively, in the CUE decision rendered by the 
RO) in conjunction with his bilateral hearing loss.

In December 1946, a veteran with tinnitus was awarded a 10 
percent disability rating when it was severe and continuous, 
as a symptom of head injury or concussion.  Schedule for 
Rating Disabilities, DC 6260 (1945 ed.).  While the veteran 
was diagnosed with tinnitus in December 1946, his service 
medical records are silent for any head injury or concussion 
during active duty.  Furthermore, his June 1945 separation 
examination lists only malaria when asked about all 
significant diseases, wounds, and injuries, and indicates 
that the veteran had no neurological diagnoses.

Effective March 1976, the rating code first included acoustic 
trauma, along with a head injury or concussion, as an 
acceptable cause of persistent tinnitus that would warrant a 
10 percent disability rating.  38 C.F.R. § 4.84b, Diagnostic 
Code 6260 (1976).  Prior to that regulatory change, tinnitus 
received a compensable rating only when it was associated 
with brain disease due to trauma or cerebral 
arteriosclerosis.  See 38 C.F.R. §§ 4.85, 4.124a, DCs 6260, 
8045, 8046 (1975).  The service and post-service medical 
records are silent for any diagnosis of or treatment for 
brain disease due to trauma or cerebral arteriosclerosis.  
Therefore, even though the veteran was diagnosed with 
tinnitus as early as December 1946, VA cannot award him a 
compensable rating until March 1976 (which the RO has done), 
when the ratings first allowed for a compensable tinnitus 
rating due to acoustic trauma.

The Board recognizes that the veteran believes that his 
tinnitus is the result of artillery fire to which he was 
exposed in service, and that this qualifies as a concussion.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim that any acoustic trauma he incurred in service 
resulted in a concussion.  Thus, this claim for an earlier 
effective date for the compensable disability rating for 
tinnitus must be denied.  38 U.S.C.A. §§ 1131, 5107(a); 
38 C.F.R. §§ 3.303, 3.310.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an effective date earlier 
than March 10, 1976, for a compensable disability rating for 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (old and new versions); Gilbert, supra.

E.  Fenderson

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the grant of the veteran's 
claims effective December 1946 have his tinnitus and 
bilateral hearing disability been more disabling than as 
currently rated under this decision.


ORDER

1.  Entitlement to an effective date earlier than February 
25, 1998, for a compensable rating for bilateral hearing loss 
is denied.

2.  Entitlement to an effective date earlier than March 10, 
1976, for a compensable rating for tinnitus is denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



